UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF ALABAMA

In Re: )
KIMBERLY WALTERS KILLINGSWORTH )
) CASE NO. 19-31484
Debtor(s) )
NOTICE OF APPEARANCE

 

Now Comes, Leonard N. Math, and files this Notice of Appearance in the above styled action
on behalf of THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH, An Affiliateof UAB
HEALTH SYSTEM and requests that further notices in this case on behalf of said creditor be sent to
him as counsel of record.

Aaa |
/s/ Leonard N. Math, dated this \ ra of JUL pois

OF COUNSEL:

Chambless Math # Carr, P.C.

P.O. Box 230759

Montgomery, Alabama 36123-0759
(334) 272-2230

CERTIFICATE OF SERVICE

The undersigned certif es he" the foregoing instrument was served on all attorneys of record
as set forth below on this ayof.. , 2019,

x by electronic service

SABRINA L. MCKINNEY
CHAPTER 13 TRUSTEE

PO BOX 173

MONTGOMERY AL 36101-0173
trustees_office@ch13mdal.com

RICHARD D SHINBAUM
SHINBAUM LAW FIRM

56 SOUTH PERRY STREET
MONTGOMERY AL 36104
rshinbaum@smclegal.com

X by regular U.S. mail
KIMBERLY WALTERS KILLINGS WORTH

933 COLISUM BLVD
/s/ Leonard N. Math, dated this Aq 1 of JUL LY , 2019

MONTGOMERY AL 36109-0000
